Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-16 and 20-24 are pending.  Claims 9-12 are the subject of this FINAL Office Action.  Claims 1-8, 13-16 and 20-24 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Rejections - 35 USC § 112- Written Description - Maintained
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
	Specifically, the Specification fails to reasonably convey to one having ordinary skill in the art at the time of the invention that Applicants were in possession of a method of using “whole-genome-bisulfite gDNA sequence regions that are conserved
between the non-human mammalian animal species and humans to generate an
orthologous methylome profile of the non-human mammalian animal species” to “determin[e] the age of the subject by comparing the methylation profile to an
age-controlled non-human mammalian methylation profile from the same species” (claim 9).  The specification fails to disclose any specific set of conserved age-related methylome genetic loci that yielded the ability to “determin[e] the age of the subject by comparing the methylation profile to an age-controlled non-human mammalian methylation profile from the same species.”  At best, the specification discloses 51 canine loci in Table 1, but fails to explain how these are related to human.  Furthermore, these 51 loci cannot be specifically located in canine because Applicants fail to provide a specific reference genome to locate the precise genetic loci.  Instead, the table only shows chromosome number, and genomic location start and end, but not reference genome number (e.g. NCBI Accession No.).  Finally, the example (paras. 0088-95) fails to disclose which loci were used to create the dog methylome age predictor, much less how the predictor model was actually created and used.  Thus, the specification fails to provide enough evidence to demonstrate possession of “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans to generate an orthologous methylome profile of the non-human mammalian animal species” used to “determin[e] the age of the subject by comparing the methylation profile to an age-controlled non-human mammalian methylation profile from the same species.”
Previous Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 07/26/2021 because merely dividing the claim into each step and stating each step is performed using commercially-available materials fails to address the issue raised by the Office: “the Specification fails to reasonably convey to one having ordinary skill in the art at the time of the invention that Applicants were in possession of a method of using ‘whole-genome-bisulfite gDNA sequence regions that are conserved
between the non-human mammalian animal species and humans to generate an
orthologous methylome profile of the non-human mammalian animal species’ to ‘determin[e] the age of the subject by comparing the methylation profile to an
age-controlled non-human mammalian methylation profile from the same species.’”  Applicants completely fail to address this issue. At best, Applicants merely state “[t]he sixth step of claim 9 provides, ‘determining the age of the subject by
comparing the methylation profile to an age-controlled non-human mammalian
methylation profile from the same species[]’” and “[p]aragraph [0023] describes the term
‘age-controlled’ and how this is determined.”  This is not an argument.  Instead, it’s a mere restatement of the claim.  Thus, this “argument” fails at the outset.
	In sum, this rejection is maintained because Applicants fail to explain how the specification demonstrates possession of “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans to generate an orthologous methylome profile of the non-human mammalian animal species” that allow one to “determin[e] the age of the subject by comparing the methylation profile to an age-controlled non-human mammalian methylation profile from the same species.”
Current Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/07/2022 because once again Applicants mischaracterize the claims.  Applicants argue “the claimed method is a 'screening platform' that can be used to determine the age of non-human animals, in-part, by innovatively using methylome chips developed for humans.”  This is inaccurate.  Claim 9 is explicitly directed to “determining the age of the non-human mammalian subject by comparing the methylome profile of the non-human mammalian subject to age-controlled non-human mammalian methylome profile(s) from the same species.”  Thus, the claims are in fact not a screening platform; rather a diagnosing (“determining the age”) method.
	As to the “innovative” methylome chips, none exist in the claims.  At best, claim 12 includes generic probes directed to genetic loci listed in claim 12.  Claim 9 merely recites “capture probes” with “methylated sequencing adaptors.”  No chip is claimed, much less any evidence of an “innovative” chip.  Regardless, the “innovativeness” of such chips are immaterial to written description.  Thus, it is unclear how the “innovative” methylome chips resolve the lack of written description for “determining the age of the non-human mammalian subject by comparing the methylome profile of the non-human mammalian subject to age-controlled non-human mammalian methylome profile(s) from the same species” using capture probes with methylated sequencing adaptors.
	Remarkably, Applicants argue that “A skilled artisan would further recognize that one could replace the word "dog" with "cat" in Figure 1, and the presented steps would
be the same to determine the age of the “‘cat’,” thus waving a wand to solve the written description problem.  However, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.”  Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997).
	Finally, Applicants argue 
A skilled artisan would clearly recognize that the orthogonal CpG sites between humans and a non-human animal will necessarily differ based upon which species of non-human animal DNA is been screened using the methylome chips developed for humans. As such, the orthogonal CpG sites identified between humans and canines is not necessarily going to be the same orthogonal CpG sites identified between humans and felines.
[ . . . ]
Applicant's specification teaches the skilled artisan methods to identify orthogonal CpG sites, irrespective of the species of the non-human animal, by using commercially developed human methylome arrays with DNA from the non-human animal (e.g., see Applicant's application at ,m [0008], [0088], [0089], and Figure 1A). Based upon the foregoing assay result, a skilled artisan would be able to generate capture probes based upon the known identity of the gene region/foci or CpG islands on the commercially developed human methylome array (e.g., see Applicant's application at ,m [0008], [0088], [0089], and Figure 1A; see also https://www.illumina.com/content/dam/illumina-marketing/documents/ products/datasheets/datasheet_humanmethylat ion450.pdf). From which, quantitated differences between methylome profile from the non-human mammal subject and the methylome profile from age control non-human mammal of the same species, can be used to determine the subject's age, as is taught in Applicant's specification (e.g., see Applicant's specification at ,m [0052] and [0068]).
Accordingly, a skilled artisan would recognize that the Examiner's contention that Applicant must provide a "specific set" of genetic foci based upon the presented canine study is not tenable. The Examiner's alleged "specific set" of genetic foci for canines could not be used to determine the age of other species of mammals, e.g., the age of a cat. Applicant's claims are directed to a platform screening methodology that can be used universally to determine the age of any non-human mammal, not just canines

(pg. 11).  First, Applicants admit that the specific set of loci disclosed in their specification will not work for other species (“The Examiner's alleged "specific set" of genetic foci for canines could not be used to determine the age of other species of mammals, e.g., the age of a cat. Applicant's claims are directed to a platform screening
methodology that can be used universally to determine the age of any non-human
mammal, not just canines”).  Second, Applicants describe classic reach-through claims.  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").  For example, in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention").  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Eli Lilly, 119 F.3d at 1568.  Here, Applicants admit, the specification demonstrates, and the prior art shows (see Enablement Rejection, below) that there is no well-established correlation between any particular methylome(s) and age in non-human mammals.  Furthermore, Applicants’ insistence that the claims are “screening platform” adds further weight to the conclusion that the broad claims lack written description support because this was the exact issue in Univ. of Rochester and Eli Lilly: claims broadly directed to methods of achieving a result, or compositions that achieve a result, yet specification that disclose screening platforms.  Finally, the Office has presented evidence that determining age using methylomes is unpredictable; thus, adequate written description of a genus of determing age of any non-human mammal which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
	In sum, the rejection is maintained.

Claim Rejections - 35 USC § 112 – Enablement - Maintained
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 9-12 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans to generate an orthologous methylome profile of the non-human mammalian animal species” used to “determin[e] the age of the subject by comparing the methylation profile to an age-controlled non-human mammalian methylation profile from the same species”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Specifically, as explained above, the claims are directed to “determining the age of the subject by comparing the methylation profile to an age-controlled non-human mammalian methylation profile from the same species” using “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans to generate an orthologous methylome profile of the non-human mammalian animal species.”  In other words, using conserved methylated loci between humans and non-human mammalian species to predict age in non-human mammalian species.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

A. Breadth of Claims: Very Broad
The claims are very broad; thus this factor weighs heavily against enablement of the full scope of the claims.  Specifically, the claims encompass any one or more methylated loci; any capture probes/oligonucleotides; any whole-genome-bisulfite library preparation technique; and genomic DNA source; any non-mammalian species; any methylation profile; and any methylation profile measurement technique.

B. The Nature Of The Invention
The instant invention relates to predicting age based on methylation profiles.

C. The State Of The Prior Art
Previous to Applicants’ filing date two previous studies demonstrated that human methylomes for predicting age failed to predict age in non-mammalian species.  For example, Stubbs et al. (Multi-tissue DNA methylation age predictor in mouse, Genome Biol. 2017 Apr 11;18(1):68. doi: 10.1186/s13059-017-1203-5) asked: 
Importantly, while a very small number of age-correlated methylation changes at selected sites in the mouse genome have been reported [25], it is not known whether such an epigenetic ageing clock is conserved between species or a unique property of humans and some closely related primates [6].

(pg. 2, col. 1).  They attempted to answer this question and found:
Age predictions using the human clock sites in mouse
Given the similarities between our mouse epigenetic age predictor and the previously described human epigenetic clock [6], we asked whether the specific genomic loci described in human could be used to predict age in mouse samples too. First, we attempted to lift over the genomic locations of the 353 human clock sites to the mouse, by defining regions ± 500 bp around the sites. We were able to lift over 328 regions, of which 175 regions (in the following referred to as ‘Horvath clock regions in mouse’) were covered by at least one CG site in our dataset. Methylation levels at these 175 Horvath clock regions in mouse were only weakly correlated with age (Additional file 9A), which is also true for the Horvath clock sites in human [6].
Next, we assessed whether the 175 Horvath clock regions in mouse could be used for age prediction. Using a ridge model, we were able to generate an age prediction model with a MAE of 11.2 weeks (Fig. 3), indicating that the methylation levels at the 175 Horvath clock regions in mouse contain age-related information and are predictive of age in the mouse. The directionality of the mouse-specific and human-specific weighting for any individual CG site within the Horvath clock regions in mouse were completely unrelated (Additional file 9B), suggesting that the human clock [6] is not fully conserved in mouse. Remarkably, we found that we could also generate age prediction models from matched random regions (see ‘Methods’ for details) with an average MAE of 10.6 weeks (Fig. 3), highlighting the fact that methylation changes in many genomic regions are age-related and potentially predictive.
In summary, the predictive accuracy of the sites corresponding to the human clock in mouse samples was significantly lower than our mouse epigenetic clock. These differences are in part due to technical differences in defining the clock sites, but do also highlight species-specific differences, which result in different age-dependent methylation changes at discrete loci and might point to different ‘ticking’ rates of human and mouse ageing.

(pg. 7, col. 1).  Thus, Stubbs demonstrates that conserved methylation sites between humans and non-human mammals (here, mice) failed to yield age prediction.
	Similarly, although Petkovich et al. (Using DNA Methylation Profiling to Evaluate Biological Age and Longevity Interventions, Cell Metab. 2017 Apr 4;25(4):954-960.e6. doi: 10.1016/j.cmet.2017.03.016) “examined the previously built human DNA methylation clocks (Hannum et al., 2013; Horvath, 2013) and observed several common CpG sites (three sites for the 89-site clock and two for the 71-site clock)” (pg. 956, col. 1), yet “The CpG sites contributing to the mDNAm clock were distributed across the
chromosomes (Figure 2E) and did not match the sites observed in human clocks (Hannum et al., 2013; Horvath, 2013)” and “the pace of human and mouse clocks differed considerably, reflecting the difference in the rates of aging in humans and mice” (pg. 957, col. 2).  Thus, Petkovich also demonstrates that conserved methylation sites between humans and non-human mammals (here, mice) failed to yield age prediction.
 In sum, this factor weighs against enablement because it was notoriously difficult to predict non-mammalian age using methylation loci conserved between humans and non-mammalian species.

D.  The Level Of One Of Ordinary Skill: PhD (High)
Generally, skilled artisans in biotechnology are highly-skilled with a PhD.  Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 1373 (Fed. Cir. 1999) (citing Enzo Biochem, Inc. v. Calgene, Inc., 14 F.  Supp. 2d 536, 567 (D. Del 1998)) (district court did not abuse discretion in finding that “a person of ordinary skill in the art would be ‘a junior faculty member with one or two years of relevant experience or a postdoctoral student with several years of experience’”).  Thus, this factor weighs in favor of enablement.
E.  The Level Of Predictability In The Art: Low
Generally, the level of predictability in the biotechnology arts is low.  C.f. In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348 (Fed. Cir. 2007).  This finding is further evidenced by the state of the prior art as explained above.  
In fact, the instant claim seems to encompass a nascent technology of using conserved methylated loci between human and non-human mammals to predict age in non-human mammals.  See Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)); MPEP § 2164.03 (“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”).  Therefore, this factor weighs against enablement.
F. The Amount Of Direction Provided By The Inventor: Little
Applicants’ specification provides little guidance as to how to make and use the claimed invention.  Specifically, as explained in the Written Description rejection above, the specification fails to disclose which loci were used to train the age prediction model of the lone Example; much less how the age prediction model was trained and used.
Altogether, the specification provides very little guidance as to how to make and use the age prediction technique.  Therefore, this factor weighs against enablement.

G. The Existence Of Working Examples: Possibly One
The specification possibly provides one working example.  As explained in the Written Description rejection above, the specification fails to disclose which loci were used to train the age prediction model of the lone Example; much less how the age prediction model was trained and used.
Therefore, this factor weighs against enablement because the specification provides one possible working example with few necessary details.

H. The Quantity Of Experimentation Needed To Make Or Use The Invention Based On The Content Of The Disclosure: Extensive
Thus, the above factors make clear that a skilled artisan would be required to engage in extensive optimization that amounts to undue experimentation.  Although “an extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance,” yet here, the specification and prior art provides little guidance.  See In re Colianni, 561 F.2d 220, 224 (CCPA 1977).  In fact, the specification and prior art indicate that a skilled artisan would expect that discovering which methylation loci conserved between humans and non-human mammals yield the ability to predict age accurately and specific to each mammalian species would require extensive experimentation.  Therefore, this factor weighs against enablement.

Conclusion: Factors Weigh Strongly Against Enablement
Taken together, the factors weigh heavily against patentability of the claims.  
Previous Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 07/26/2021 because, once again, Applicants fail to address the issue: whether determining age of a subject is enabled.  The claims state to “determining the age of the subject by comparing the methylation profile to an age-controlled non-human mammalian methylation profile from the same species” using “hybridizing the whole-genome-bisulfite library preparation to capture probes identifying whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans to generate an orthologous methylome profile of the non-human mammalian animal species.”  Applicants merely state that “[t]he Examiner cites to a paper that looked at only a selected region of aging, the ‘175 Horvath clock regions in mouse’” and “[t]he article states, that the ‘human clock’ region is "not fully conserved in [the] mouse" thus leading to lower results”; then conclude, with no evidence, that “[t]he present invention overcomes these problems and thus advances the art.”  This is not an argument; rather, it’s an assertion (an argument requires a conclusions/assertion based on fact(s)).  Thus, this assertion fails at the outset.
Applicants also state that “[i]n contrast to the Examiner's position of ‘little’, [sic] the present specification provides example [sic] and methods for carrying out each element of Applicant's [sic] independent claim 9 (see above)” and “[t]hese methods include the use of commercially available kits and services; which are further evidence of sufficient direction in the art.”  This is irrelevant to the issue: whether determining age of a subject is enabled.  As previously explained, 
Applicants’ specification provides little guidance as to how to make and use the claimed invention.  Specifically, as explained in the Written Description rejection above, the specification fails to disclose which loci were used to train the age prediction model of the lone Example; much less how the age prediction model was trained and used.

(Non-Final Office Action, pg. 10).  Thus, these statements by Applicants fail to address the arguments of the Office.
Applicants state that “[c]ase law and the MPEP provide that ‘working examples’ are not necessary” and “Applicant [sic] provides at least on working example, but enables every element of Applicant's independent claim 9 as described above.”  Once again, this is irrelevant to the issue: whether determining age of a subject is enabled.  Even more, as previously explained, 
The specification possibly provides one working example.  As explained in the Written Description rejection above, the specification fails to disclose which loci were used to train the age prediction model of the lone Example; much less how the age prediction model was trained and used..

(Non-Final Office Action, pg. 10).  Thus, this argument is not convincing.
	Finally, Applicants argue that “[a]s pointed out above, the specification provides a description on how to carryout each element of the claim including the use of commercially available kits and services thus clearly limiting the amount of experimentation needed (i.e., one need merely purchase the kit for a particular element).”  Yet again, this fails to address the issue: whether determining age of a subject is enabled.  The fact that some steps of the claimed invention can be performed with commercially available kits is irrelevant to whether determining age of a subject using comparative methylation profiles is enabled.  To the extent Applicants rely on commercially available kits, they fail to provide any evidence that such kits include information as to which “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans” are used “to generate an orthologous methylome profile of the non-human mammalian animal species” to allow “determining the age of the subject by comparing the methylation profile to an age-controlled non-human mammalian methylation profile from the same species.”  In fact, they cannot because then the claims would be anticipated.  Thus, Applicants arguments fail to convince the Office of error.
Current Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/07/2022 for the reasons stated in the previous response.  Applicants provide the same terse, unsupported and irrelevant arguments; the Office still finds these arguments unconvincing; thus, the claims remain rejected for the same reasons.  The Office further notes that the assay is not the problem; rather, the ability to determine age on non-human mammals.  Applicants fail to address this issue; relying instead on general, irrelevant, and incoherent statements that “[t]he claims provide for determining the conserved methylomic sequences between a non-human animal and a human”; “The invention is directed to screening methods that can used to predict the age of any non-human mammal by using, in part, methylome arrays which have been developed for humans”; “Methylome profiling arrays for humans have been developed commercially, e.g., lnfinium® HumanMethylation450 BeadChip. The use and characterization of these arrays for methylome profiling in humans is extensive and well developed”; “Horvath states, that the ‘human clock’ region is ‘not fully conserved in [the] mouse’ thus leading to lower results,” but “[t]he present invention overcomes these problems and thus advances the art”; and “Applicant's specification teaches that commercially available kits and services can be used and thus clearly limiting the amount of experimentation needed (i.e., one need merely purchase the kit for a particular element).”  
	The claims do not “provide for determining the conserved methylomic sequences between a non-human animal and a human.”  The claims are directed to “determining the age of the non-human mammalian subject.”  
	The claimed invention is not “directed to screening methods.” The claims are directed to “determining the age of the non-human mammalian subject.”  Nor are the claims directed to “screening methods that can used to predict the age of any non-human mammal by using, in part, methylome arrays which have been developed for humans” because screening methods inherently do not diagnose or predict anything.  Molecular biology/biotech screening is generally a discovery process that allows testing of chemical and/or biological compounds for a specific biological target, for example through binding assays.  Thus, “screening methods that can used to predict the age of any non-human mammal” makes no sense.  
	The presumed fact that “Methylome profiling arrays for humans have been developed commercially, e.g., lnfinium® HumanMethylation450 BeadChip” and “use and characterization of these arrays for methylome profiling in humans is extensive and well developed” is irrelevant to whether the claims are enabled for to “determining the age of [all] non-human mammalian subject[s].”  This requires specific methylomes, not commercial assays.  The specification fails to disclose any specific methylomes.
	Although Horvath may state “that the ‘human clock’ region is ‘not fully conserved in [the] mouse’ thus leading to lower results,” yet Applicants fail to provide any evidence that “[t]he present invention overcomes these problems and thus advances the art.” 	Finally, although “the specification may “teach[] that commercially available kits and services can be used” to perform assays, yet this fails to address “the amount of experimentation needed” to “determin[e] the age of [all] non-human mammalian subject[s].”
	Thus, the enablement rejection is maintained.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
A. “whole-genome-bisulfite gDNA sequence regions that are conserved between 	the non-human mammalian animal species and humans” and “1-51 genetic 	loci/methylation sites of Table 1” 
The metes and bounds of the “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans” and “1-51 genetic loci/methylation sites of Table 1” are unclear.  The specification fails to disclose the sequences of these sites, or where they are located in reference to a specific genome (e.g. NCBI accession No.).  A skilled artisan would be required to guess where the genomic locations start and end without a reference genome number (e.g. NCBI Accession No.).  Thus, it is not clear which “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans” and “1-51 genetic loci/methylation sites of Table 1.”
Previous Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 07/26/2021 because Applicants yet again fail to address the issue: The metes and bounds of the “whole-genome-bisulfite gDNA sequence regions that are conserved between the non-human mammalian animal species and humans” and “1-51 genetic loci/methylation sites of Table 1” are unclear.  Applicants completely fail to address the arguments of the Office as to “the sequences of these sites, or where they are located in reference to a specific genome (e.g. NCBI accession No.).”  Thus, this rejection is maintained.  
Current Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/07/2022 because the claim amendments fail to address the issues raised by the Office.  Claim 9 now states “the CpG sites of the bisulfite treated gDNA fragments are orthologous between humans and the species of the non-human mammalian subject”; claim 12 now states “capture probes that target genetic loci having a genomic location selected from the following [list of chromosomes with genomic location].”  The same rationale for the previous claim language applies: “The specification fails to disclose the sequences of these sites, or where they are located in reference to a specific genome (e.g. NCBI accession No.).  A skilled artisan would be required to guess where the genomic locations start and end without a reference genome number (e.g. NCBI Accession No.).”  Thus, this rejection is maintained for the same reasons.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637